Citation Nr: 1100772	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a right foot peripheral 
neuropathy, claimed as great toe pain.

2.  Entitlement to a compensable initial disability rating for 
migraine or cluster headaches.  

3.  Entitlement to a separate compensable rating for residual, 
post-surgical scar.

4.  Entitlement to an initial disability rating in excess of 10 
percent for ilio-inguinal neuritis and abdominal hematoma, 
residuals of sling procedure for incontinence.  

5.  Entitlement to an initial disability rating in excess of 40 
percent for status post surgical stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for right foot 
peripheral neuropathy, claimed as great toe pain, a separate 
compensable rating for post-surgical scarring, and a compensable 
disability rating for cluster or migraine headaches.  

The Veteran testified at a Board video conference hearing at the 
RO in October 2010 before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A copy of the transcript of that 
hearing has been associated with the record on appeal.

The Board notes that the Veteran originally claimed service 
connection for bilateral great toe pain.  The RO granted service 
connection for left saphenous neuropathy (claimed as great toe 
pain and numbness) in a March 2007 rating decision.  As the 
Veteran's service connection claim has been granted regarding the 
left foot, the Board addresses only the right foot claim in the 
decision below.   




FINDINGS OF FACT

1.  The Veteran complained of right foot pain and numbness during 
service.

2.  The Veteran complained of pain and numbness of the right foot 
post-service, noting a continuity of the symptoms from separation 
from service through the present time. 

3.  The Veteran is currently diagnosed with peripheral neuropathy 
of the right foot, which is manifested by pain and numbness.  

4.  Service-connected cluster headaches result in total inability 
to function from one to three days every four to six weeks, which 
more nearly approximates characteristic prostrating attacks 
averaging once per month over a several month period.  

5.  The Veteran's post-surgical abdominal scar is less than 6 
square inches and is painful and tender. 

6.  During the October 2010 Board hearing, the Veteran indicated 
that she no longer wished to pursue an appeal regarding an 
increased disability rating in excess of 10 percent for ilio-
inguinal neuritis and abdominal hematoma, residuals of sling 
procedure for incontinence.

7.  During the October 2010 Board hearing, the Veteran indicated 
that she no longer wished to pursue an appeal regarding an 
increased disability rating in excess of 40 percent for status 
post surgical stress incontinence.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, right 
foot peripheral neuropathy was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for an initial rating of 30 percent for migraine 
or cluster headaches have been met for the entire time on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 
8100 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a separate compensable rating of 10 percent for a 
residual, post-surgical abdominal scar have been met for the 
entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7804 (2010).

4.  The criteria for withdrawal of an appeal by the Veteran, 
regarding an increased disability rating in excess of 10 percent 
for ilio-inguinal neuritis and abdominal hematoma, residuals of 
sling procedure for incontinence, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the Veteran, 
regarding an increased disability rating in excess of 40 percent 
for status post surgical stress incontinence, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through 
a VCAA letter dated March 2007 the Veteran was provided with such 
notice.

In this decision, the Board grants service connection for 
peripheral neuropathy of the right foot, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary regarding that 
claim.

Additionally, the Veteran's claims for higher ratings arise from 
her disagreement with the initial evaluations following the 
grants of service connection.  VCAA notice regarding the service 
connection claim was furnished to the Veteran in March 2005.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA 
regarding those issues.  
 
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were lacking to substantiate the 
claim for service connection, specifically indicating that the 
Veteran needed to provide evidence that she had a current 
disability related to her service.  The representative and the 
AVLJ asked questions to ascertain whether the Veteran had a 
current right foot disability related to her service.  They also 
asked questions to draw out the state of the Veteran's headache 
disability and post-surgical scar.  In addition, no pertinent 
evidence that might have been overlooked and that might 
substantiate the claim was identified by the Veteran or the 
representative.  

Moreover, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claims for service connection and 
higher initial ratings.  The Veteran's representative and the 
AVLJ asked questions to draw out the Veteran's contentions 
regarding any in-service event or injury and any relationship 
between the current disability and any such event as well as the 
current level of disability regarding the Veteran's increased 
rating claims.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, VA examination reports, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the Veteran.   

The Veteran was afforded a VA (QTC) examination in March 2005 to 
address her numerous claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the accurate history was provided to the 
examiner, the Veteran's history and complaints were recorded, the 
examination reports set forth detailed examination findings in a 
manner that allows for informed appellate review under applicable 
VA laws and regulations, and the examiners offered the necessary 
findings, the Board finds the examination to be sufficient and 
adequate for rating purposes.  Thus, the Board finds that a 
further examination is not necessary.  For all the foregoing 
reasons, the Board concludes that VA's duties to the Veteran have 
been fulfilled with respect to the issues on appeal.

Service Connection for Right Foot Neuropathy

An issue before the Board includes a claim for service connection 
for right foot peripheral neuropathy.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  With chronic disease as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On the December 2004 separation report of medical history, the 
Veteran marked yes when asked have you ever had or do you now 
have foot trouble.  She went on to describe pain in the big toe 
on both feet with intermittent stabbing pain.  She specifically 
noted no feeling in the tip of her right toe.  Although the 
examiner noted a normal arch, he left blank the box to determine 
whether the Veteran's foot was normal or abnormal.  

The Board acknowledges that the Veteran has a current diagnosis 
of peripheral neuropathy and exostosis bilaterally.  During the 
March 2005 VA examination, the examiner noted that the Veteran 
stated she felt rubbery on the tip of her big toes bilaterally.  
The examiner provided no diagnosis at that time as there was no 
pathology present to render a diagnosis.   During the October 
2010 Board personal hearing the Veteran reported continuous 
symptoms from separation from service to the present time.  She 
noted pain and numbness of the feet.  The Veteran's complaints 
are addressed in September and October 2005 private medical 
records, obtained less than one year after separation from 
service.  

The Board finds that the Veteran's subsequent symptoms are 
manifestations of the same disability complained of in service 
and are not clearly attributable to intercurrent causes.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Additionally, as 
numbness and pain in the foot is capable of lay observation, the 
Board finds that the Veteran's lay complaints in addition to her 
medical treatment shows continuity of symptoms after service.  
38 C.F.R. § 3.303(b).  Therefore, resolving all reasonable doubt 
in the Veteran's favor, the Board finds service connection for 
right foot peripheral neuropathy to be warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Legal Criteria for Rating Claims

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disabilities at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating, here effective from January 
1, 2005, date of receipt of claim for service connection, up to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  A claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time of the initial assignment of a disability rating to 
the time of the current appeal.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Compensable Initial Rating for Migraine or Cluster Headaches

The present appeal involves the Veteran's appeal for a 
compensable initial disability rating for the service-connected 
migraine or cluster headaches.  The Veteran's headaches have been 
rated under Diagnostic Code 8100 for migraines.  Under this 
provision, migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating; migraines with 
characteristic prostrating attacks occurring on average once a 
month over the last several months warrant a 30 percent rating; 
migraines with characteristic prostrating attacks averaging one 
in two months over the last several months warrants a 10 percent 
rating; and migraines with less frequent attacks warrant a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

In the March 2005 VA (QTC) examination, the examiner noted 
migraine headaches, mild, non-prostrating.  This finding however 
is inconsistent with the Veteran's multiple statements that her 
headaches are prostrating.  The examiner did not provide any 
further rationale for his finding.  The Veteran's private 
physician provided a statement in August 2007 also addressing the 
severity of the Veteran's headaches.  He noted treatment since 
2003 for cluster headaches, which he noted as one of the most 
severe forms of headaches.  He noted that the headaches usually 
occur from one to three days every four to six weeks with pain 
that is totally disabling, leaving her unable to function.  The 
examiner noted multiple medication attempts without significant 
relief of headache pain.  

Based on the medical evidence and the Veteran's lay statements 
and testimony, the Board finds that the severity of the Veteran's 
headache disability more nearly approximates the criteria for a 
30 percent rating for the entire initial rating period.  The 
Veteran suffers totally prostrating headaches as evidenced by her 
lay statements and the August 2007 doctor's letter.  These 
attacks occur at times every four weeks, which the Board finds 
more nearly approximates the criteria of characteristic 
prostrating attacks occurring an average of once per month for a 
several month period, as required for a 30 percent disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

To receive the next higher disability rating for headaches of 50 
percent, the evidence must show very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  The Board notes that the Veteran's attacks occur 
every four to six weeks, which is not considered very frequent, 
and is not more than once per month over a period of several 
months.  Rather, the time between attacks is appropriately 
attended to under the 30 percent rating, which addresses attacks 
occurring on an average of once per month over a several month 
period.  Therefore, giving the Veteran the benefit of the doubt, 
the Board finds that a 30 percent rating, but no more, is 
warranted for migraine or cluster headaches for the entire 
initial rating period.  38 C.F.R. §§ 4.3, 4.7.

A Separate Compensable Rating for Post-Surgical Scarring

The Veteran contends that a separate compensable disability 
rating is warranted for her abdominal surgical scar as part of 
her service-connected residuals of sling procedure for 
incontinence.  The Board acknowledges that the Veteran has 
undergone multiple surgical procedures for her post partum 
incontinence and abdominal hematoma.  

A separate compensable (10 percent) disability rating is 
warranted for scars not of the head, face, or neck, that are deep 
and nonlinear covering an area of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.), scars not 
of the head, face, or neck, that are superficial and nonlinear 
covering an area of 144 square inches (929 sq. cm.) or greater, 
or scars that are painful or unstable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, and 7804.  

The March 2005 VA (QTC) examination report describes the 
Veteran's scar as horizontal, surgical, and linear measuring 12 
cm by 0.4 cm.  The scar was slightly raised and non-tender with 
slight hyperpigmentation.  The examiner noted no keloid 
formation, instability, adherence, ulceration, exfoliation, 
disfigurement, abnormal texture, or loss of underlying tissue.  
The scar is not entitled to a separate compensable rating based 
on these measurements.  It does not cover an area greater than 6 
square inches (39 sq. cm.).  

The Board does find that the Veteran is entitled to a separate 
compensable 10 percent rating for the scar due to pain and 
tenderness.  Although the VA examiner found the scar to be non-
tender, the Veteran disputes the examiner's findings.  She notes 
in multiple lay statements that her scar is tender and can be 
painful to touch, especially when wearing a seatbelt in the car.  
The Veteran's assertions are supported by a May 2007 private 
treatment record that noted a thickened and tender scar on the 
abdomen.  

Given the Veteran's complaints and testimony of scar pain and 
tenderness, and the clinical notation of scar tenderness, the 
Board finds that the positive and negative evidence is at least 
in equipoise on the question of whether the Veteran's abdominal 
scar is painful or tender, as required for a 10 percent initial 
disability rating.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that a separate 10 percent 
rating is warranted for residual abdominal scars.  

A rating in excess of 10 percent is not warranted unless there 
are three or more unstable or painful scars.  The record fails to 
show any additional painful scarring.  As such, a rating in 
excess of 10 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration for Rating Claims

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United States 
Court of Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported cluster headaches with 
prostrating attacks that occurred every four to six weeks, which 
the Board has found more nearly approximates the schedular rating 
criteria under Diagnostic Code 8100 of characteristic prostrating 
attacks averaging once per month.  As seen in the analysis above, 
the Board has considered all aspects of the Veteran's disability, 
and finds that the rating schedule (Diagnostic Code 8100) 
adequately provides for ratings base on these symptoms.  The 
schedular rating criteria specifically contemplates the 
prostrating effect, the frequency of the attacks, the length of 
the attacks, and the economic impairment.  The evidence in this 
case specifically described the frequency and effects of the 
Veteran's headaches in terms that allow for application of the 
rating schedule.  

The Veteran reported a painful residual, post-surgical scar.  The 
Veteran's scar was measured and described in the medical evidence 
in a manner that allowed application of the rating schedule.  
Again, as seen in the analysis above, the Board has considered 
all aspects of the Veteran's post-surgical scar, and finds that 
the rating schedule (Diagnostic Codes 7801, 7802, 7804) 
adequately provides for ratings base on these symptoms, which 
include the painful or tender scar to which the Veteran 
testified.  The Veteran's scar did not meet or more nearly 
approximate the rating criteria for an additional rating in 
excess of 10 percent.  

As the rating schedule is adequate to rate the Veteran's service-
connected migraine or cluster headaches and the residual post-
surgical abdominal scar, the Board finds that referral for 
extraschedular consideration is not warranted regarding either 
rating issue.

Withdrawal of Higher Initial Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In October 2010, the Veteran indicated that she no longer wished 
to pursue an appeal regarding a higher initial disability rating 
in excess of 10 percent for ilio-inguinal neuritis and abdominal 
hematoma (residuals of sling procedure for incontinence) and a 
higher initial disability rating in excess of 40 percent for 
status 


post surgical stress incontinence.  The Veteran made this 
statement on the record at a hearing before the Board.  Thus, no 
allegations of errors of fact or law remain for appellate 
consideration of the issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issues, and they 
are dismissed.


ORDER

Service connection for right foot peripheral neuropathy is 
granted.

An initial rating of 30 percent for migraine or cluster headaches 
is granted.  

An initial separate rating of 10 percent for a scar (residual of 
sling procedure for incontinence) is granted.

The appeal as to the issue of an initial disability rating in 
excess of 10 percent for ilio-inguinal neuritis and abdominal 
hematoma (residuals of sling procedure for incontinence) is 
dismissed.

The appeal as to the issue of an initial disability rating in 
excess of 40 percent for status post surgical stress incontinence 
is dismissed.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


